Case 1:19-cv-07385-KPF Document 107 Filed 05/27/21 Page 1of1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900

May 27", 2021
The Honorable Katherine Polk Failla
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square - Courtroom 618
New York, New York 10007

Re: Antolin vs. N Corporation et al
Case No.: 1:19-cv-07385 KPF

Dear Judge Failla,
Unfortunately, defendants and Plaintiff are at an impasse in settling this lawsuit.

Mir. Kirwin has provided me with the following dates for trial: “For a bench hearing, we
propose September 13, 14, 20, 21, 29 or 30%”.

| am available from September 21 to September 30".

Thank you, | remain,

 

SHFi/tc
To all via ECF
